Exhibit 10.1



 

SUBSCRIPTION AGREEMENT

 

General Steel Holdings, Inc.

Jia Ming Center, Building B, 21FL

No. 27 Dong San Huan North Road

Chaoyang District, Beijing 10020 China

 

Gentlemen and Ladies:

 

The undersigned (the “Subscriber”) hereby subscribes for 5,000,000 shares (the
“Shares”) of common stock, par value $0.001 per share (“Common Stock”), of
General Steel Holdings, Inc., a Nevada corporation (the “Company”), at a cash
Purchase Price per share of $1.50 for an aggregate purchase price of $7,500,000
(the “Purchase Price”). The Subscriber acknowledges that the $1.50 per share
price represents a 23% premium to the volume-weighted average closing price at
the end of each trading day of the Common Stock on the New York Stock Exchange
for the period from March 5, 2014 through July 11, 2014.

 

1.    Subscription. Subject to the terms and conditions hereof, the Subscriber
agrees to pay $7,500,000 (or the equivalent amount of Renminbi as determined
using the exchange rate established by People’s Bank of China on the date of the
payment) by check or wire transfer of immediately available funds to the
Company’s subsidiary in China, General Steel Co., Ltd., as consideration for the
Subscriber’s Shares. The Subscriber acknowledges and agrees that this
subscription is irrevocable by the Subscriber but is subject to acceptance by
the Company.

 

2.    Subscription Compliance. The Subscriber agrees that this subscription is
subject to the following terms and conditions:

 

The Company shall have the right, in its sole discretion, to: (i) accept or
reject this subscription; (ii) determine whether this Subscription Agreement has
been properly completed by the Subscriber and (iii) determine whether the
Subscriber has met all of the Company’s requirements for investment in the
Shares. If the Company deems this subscription to be defective, deficient or
otherwise non-compliant with the terms of this offering, the Subscriber’s funds
will be returned promptly to the Subscriber without interest or deduction.

 

3.Receipt of Information.

 

a.The Subscriber and Subscriber’s purchaser representative, if any, have
reviewed a copy of the Company’s most recent Annual Report on Form 10-K,
Quarterly Reports on Form 10-Q and current reports on Form 8-K. The Subscriber,
either alone or together with Subscriber’s purchaser representative, if any,
have such knowledge and experience in financial and business matters as to be
able to evaluate the merits and risks of an investment in the Company. Since May
15, 2014, the date of filing of the Company’s most recent Quarterly Report on
Form 10-Q, there has been no material adverse change in the business,
properties, or results of operations of the Company.

 

1

 

  

b.The Subscriber and Subscriber’s representative, if any, have had the
opportunity to ask questions of and receive answers from the Company concerning
the terms and conditions of the offering of the Shares by the Company and to
obtain any additional information Subscriber has requested which is necessary to
verify the accuracy of the information furnished to the Subscriber concerning
the Company and such offering.

 

4.     Representations of Subscriber. In connection with the purchase of the
Shares, the Subscriber hereby represents and warrants to the Company as follows:

 

a.The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act.

 

b.The Shares are being purchased for the Subscriber’s own account without the
participation of any other person, with the intent of holding the Shares for
investment and without the intent of participating, directly or indirectly, in a
distribution of the Shares and not with a view to, or for a resale in connection
with, any distribution of the Shares or any portion thereof, nor is the
undersigned aware of the existence of any distribution of the Company’s
securities. Furthermore, the undersigned has no present intention of dividing
such Shares with others or reselling or otherwise disposing of any portion of
such Shares, either currently or after the passage of a fixed or predeterminable
period of time, or upon the occurrence or nonoccurrence of any predetermined
event or circumstance.

 

c.The Subscriber has no need for liquidity with respect to his purchase of the
Shares and is able to bear the economic risk of an investment in the Shares for
an indefinite period of time and is further able to afford a complete loss of
such investment.

 

d.The Subscriber represents that his financial commitment to all investments
(including his investment in the Company) is reasonable relative to his net
worth and liquid net worth.

 

e.The Subscriber recognizes that the Shares will be sold to the Subscriber
without registration under any United States federal or other law relating to
the registration of securities for sale.

 

f.The Subscriber is aware that any resale of the Shares cannot be made except in
accordance with the registration requirements of the United States Securities
Act of 1933, as amended (the “Securities Act”) or an exemption therefrom.

 

g.The Subscriber represents and warrants that all offers and sales of the Shares
shall be made pursuant to an exemption from registration under the Securities
Act or pursuant to registration under the Securities Act, and the Subscriber
will not engage in any hedging or short selling transactions with regard to the
Shares.

 

2

 

  

h.The Subscriber is not acquiring the Shares based upon any representation, oral
or written, by any person with respect to the future value of, or income from,
the Shares but rather upon an independent examination and judgment as to the
prospects of the Company.

 

i.The Subscriber understands that the Company has incurred expenses and has
sustained losses. Consequently, its operations are subject to inherent risks.
The Subscriber appreciates and understands the risks involved with investing in
a Company and has read and understands the risk factors and other information
set forth in the Company’s Annual Report on Form 10-K, filed on March 27, 2014.
This report and any future filings made with the SEC under Section 15(d) of the
Securities Exchange Act of 1934, as amended (“Securities Act”), can be obtained
by visiting the Securities and Exchange Commission’s website at
http://www.sec.gov. The Subscriber agrees that it is not relying on any other
written information which may have been provided by the Company.

 

j.The Subscriber represents, warrants and agrees that it will not sell or
otherwise transfer the Shares without registration under the Securities Act or
an exemption therefrom, and fully understands and agrees that the Subscriber
must bear the economic risk of its purchase because, among other reasons, the
Shares have not been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states, or an
exemption from such registration is available. In particular, the Subscriber is
aware that the Shares are “restricted securities,” as such term is defined in
Rule 144 promulgated under the Securities Act (“Rule 144”), and they may not be
sold pursuant to Rule 144 unless all of the conditions of Rule 144 are met.

 

k.The Company, by and through itself and/or legal counsel, has made no
representations or warranties as to the suitability of the Subscriber’s
investment in the Company, the length of time the undersigned will be required
to own the Shares, or the profit to be realized, if any, as a result of
investment in the Company. Neither the Company nor its counsel has made an
independent investigation on behalf of the Subscriber, nor has the Company, by
and through itself and counsel, acted in any advisory capacity to the
Subscriber.

 

l.The Company, by and through itself and/or legal counsel, has made no
representations or warranties that the past performance or experience on the
part of the Company, or any partner or affiliate, their partners, salesmen,
associates, agents, or employees or of any other person, will in any way
indicate the predicted results of the ownership of the Shares.

 

m.The Company has made available for inspection by the undersigned, and his
purchaser representative, if any, the books and records of the Company. Upon
reasonable notice, such books and records will continue to be made available for
inspection by investors upon reasonable notice during normal business hours at
the principal place of business of the Company.

 

3

 

  

n.The Shares were not offered to the Subscriber by means of publicly
disseminated advertisement or sales literature, nor is the Subscriber aware of
any offers made to other persons by such means.

 

o.All information which the Subscriber has provided to the Company concerning
the Subscriber is correct and complete as of the date set forth at the end of
this Subscription Agreement, and if there should be any material adverse change
in such information prior to receiving notification that this subscription has
been accepted, the undersigned will immediately provide the Company with such
information.

 

5.     Agreements of Subscriber. The Subscriber agrees as follows:

 

a.The sale of the Shares by the Company has not been recommended by any United
States federal or other securities commission or regulatory authority.
Furthermore, the foregoing authorities have not confirmed the accuracy or
determined the adequacy of this Subscription Agreement or of any of the
Company’s filings with the Securities and Exchange Commission.

 

b.The Shares will not be offered for sale, sold, or transferred other than
pursuant to: (i) an effective registration under the Securities Act or in a
transaction otherwise in compliance with the Securities Act; and (ii) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws.

 

c.The Company is under no obligation to register the Shares or to comply with
any exemption available for sale of the Shares without registration, and the
information necessary to permit routine sales of securities of the Company under
Rule 144 of the Securities Act may not be available when you desire to resell
them pursuant to Rule 144 of the Securities Act. The Company is under no
obligation to act in any manner so as to make Rule 144 available with respect to
the Shares. The Company is required to file periodic reports with the Securities
and Exchange Commission pursuant to Section 15(d) of the Securities Exchange Act
of 1934, as amended.

 

d.The Company may, if it so desires, refuse to permit the transfer of the Shares
unless the request for transfer is accompanied by an opinion of counsel
acceptable to the Company to the effect that neither the sale nor the proposed
transfer will result in any violation of the Securities Act or the applicable
securities laws of any other jurisdiction.

 

e.A legend indicating that the Shares have not been registered under such
securities laws and referring to the restrictions and transferability of the
Shares may be placed on the certificates or instruments delivered to the
Subscriber or any substitutes thereof and any transfer agent of the Company may
be instructed to require compliance therewith.

 

4

 

  

6. Closing. The Subscriber understands and agrees that the Company intends to
issue the Shares upon: i) receipt by the Company (or General Steel Co., Ltd.
with respect to the Purchase Price) of this Subscription Agreement, including
the Confidential Prospective Purchaser Questionnaire, together with the Purchase
Price and certain other documents to be delivered to the Company by Subscriber;
ii) obtaining approval from the Company’s board of directors of the transactions
contemplated hereby; and iii) obtaining approval from the Company’s stockholders
of the transactions contemplated hereby, if required, including pursuant to
applicable rules of the New York Stock Exchange. The Subscriber further
understands that there may be conditions to closing this subscription which if
not met may result in the return of this subscription hereunder.

 

7. Indemnification of the Company. The undersigned understands the meaning and
legal consequences of the representations and warranties contained herein, and
hereby agrees to indemnify and hold harmless, the Company, its respective
agents, directors, officers, employees and affiliates from and against any and
all damages, losses, costs and expenses (including attorneys’ fees) which they
or any of them may incur by reason of the failure of the Subscriber to fulfill
any of the terms of this Subscription Agreement, or by reason of any breach of
the representations and warranties made by the Subscriber herein, or in any
document provided by the Subscriber to the Company.

 

8. Subscription Not Revocable. The undersigned hereby acknowledges and agrees
that the undersigned is not entitled to cancel, terminate or revoke this
Subscription Agreement or any agreements of the undersigned hereunder and that
this Subscription Agreement shall survive the dissolution, death or disability
of the undersigned.

 

9. Restrictions on Transferability. The undersigned understands and agrees that
the Shares shall not be sold, pledged, hypothecated or otherwise transferred
unless the Shares are registered under the Securities Act and applicable state
securities laws or an exemption from such registration is available.

 

10. Governing Law; Jurisdiction; Jury Trial. This Subscription Agreement is
being delivered and is intended to be performed in the State of New York, and
shall be construed and enforced in accordance with the laws of such state which
shall govern the rights of parties without regard to conflict of laws
principles. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that he or it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

5

 

  

11.Miscellaneous.

 

a.Entire Agreement. This Agreement (i) constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof, and (ii) is for the benefit only of the parties hereto
and is not intended to create any obligations to, or rights in respect of, any
persons other than the parties hereto. 

 

b.Amendments and Waivers. This Agreement may not be modified or amended except
by a written instrument signed by authorized representatives of all parties
affected by such modification or amendment and referring specifically to this
Agreement.  No waiver of any breach or default hereunder shall be considered
valid unless in writing and signed by the party giving such waiver, and no such
waiver shall be deemed a waiver of any subsequent breach of the same or similar
nature.

 

c.Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of each of the parties hereto, but no party shall
have either the right or the power to assign or delegate any rights or
obligations hereunder without the prior written consent of all of the other
parties.

 

d.Severability. If any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

 

e.Counterparts. For the convenience of the parties hereto, this Agreement may be
executed in any number of counterparts (including by facsimile or electronic
transmission), each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

 

6

 

  

GENERAL STEEL HOLDINGS, INC.
SIGNATURE PAGE TO
QUESTIONNAIRE AND SUBSCRIPTION AGREEMENT

 

Your signature on this Signature Page evidences your agreement to be bound by
the Questionnaire and the Subscription Agreement.

 

The undersigned represents that (a) he/she has read and understands this
Subscription Agreement, (b) the information contained in this Questionnaire is
complete and accurate and (c) he/she will contact the Company immediately if any
material change in any of this information occurs before the acceptance of
his/her subscription and will promptly sent the Company written confirmation of
such change.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire and
Subscription Agreement on the date set forth below.

 

Dated: July 14, 2014 /s/ Zuosheng Yu   Zuosheng Yu

 

APPROVED THIS 14th DAY OF JULY, 2014

 

GENERAL STEEL HOLDINGS, INC.

 

By: /s/ John Chen     Name: John Chen     Title: Chief Financial Officer  

 



 